Case 1:19-cv-01869-LPS Document 13-11 Filed 12/20/19 Page 1 of 5 PageID #: 466




                         EXHIBIT 11
Safely open apps on your Mac - Apple Support                              Page 1 of 4
   Case 1:19-cv-01869-LPS Document 13-11 Filed 12/20/19 Page 2 of 5 PageID #: 467




          Safely open apps on your Mac
          macOS includes a technology called Gatekeeper, that's designed to ensure that
          only trusted software runs on your Mac.

          The safest place to get apps for your Mac is the App Store. Apple reviews each app in the App Store before it's
          accepted and signs it to ensure that it hasn't been tampered with or altered. If there's ever a problem with an app,
          Apple can quickly remove it from the store.

          If you download and install apps from the internet or directly from a developer, macOS continues to protect your
          Mac. When you install Mac apps, plug-ins, and installer packages from outside the App Store, macOS checks the
          Developer ID signature and notarization status to verify that the software is from an identified developer and that it
          has not been altered. With macOS Mojave, developers can also have their app notarized by Apple—an indication
          that the app was uploaded to Apple and passed a security check before it was distributed.



          View the app security settings on your Mac
          By default, the security and privacy preferences of your Mac are set to allow apps from the App Store and
          identified developers. For additional security, you can chose to allow only apps from the App Store.

          In System Preferences, click Security & Privacy, then click General. Click the lock and enter your password to
          make changes. Select App Store under the header "Allow apps downloaded from."




          Open a developer-signed or notarized app




https://support.apple.com/en-us/HT202491                                                                                           9/24/2019
Safely open apps on your Mac - Apple Support                              Page 2 of 4
   Case 1:19-cv-01869-LPS Document 13-11 Filed 12/20/19 Page 3 of 5 PageID #: 468


          If your Mac is set to allow apps from the App Store and identified developers, the first time that you launch an app
          from an identified developer, your Mac asks if you're sure you want to open it.

          An app that has been notarized by Apple indicates that it passed a security check:




          Apps that haven't been notarized show a yellow warning icon:




          If you see a warning message and can't install an app
          If you have set your Mac to allow apps only from the App Store and you try to install an app from elsewhere, your
          Mac will say that the app is not from the App Store.

          If your Mac is set to allow apps from the App Store and identified developers, and you try to install an app that
          isn't registered with Apple by an identified developer, you also get a warning.




          These messages don't necessarily mean that something is wrong with the app. For example, some apps were
          written before Developer ID registration. If you see a warning, it means that the app has not been signed by the
          developer, so macOS can't check whether the app has been modified or broken since it was released.

          You may want to look for a later version of the app in the App Store or look for an alternative app.




          If macOS detects a malicious app
          If macOS detects a problem with an app—for example, that it has malicious content or was modified since it was
          checked—it will notify you when you try to open it and ask you to move it to the Trash.




https://support.apple.com/en-us/HT202491                                                                                         9/24/2019
Safely open apps on your Mac - Apple Support                              Page 3 of 4
   Case 1:19-cv-01869-LPS Document 13-11 Filed 12/20/19 Page 4 of 5 PageID #: 469




                Install an app from an unidentified developer
                If you're certain that an app you want to install is from a trustworthy source and hasn't been tampered with, you
                can temporarily override your Mac security settings and open it.

                In the Finder, Control-click the app, choose Open from the menu, and in the dialog that appears, click Open.
                Enter your admin name and password when prompted.




                The app is now saved as an exception to your security settings, and you can open it in the future by double-
                clicking it, just as you can any authorized app.



                Information about products not manufactured by Apple, or independent websites not controlled or tested by Apple, is provided without recommendation or
                endorsement. Apple assumes no responsibility with regard to the selection, performance, or use of third-party websites or products. Apple makes no representations
                regarding third-party website accuracy or reliability. Risks are inherent in the use of the Internet. Contact the vendor for additional information. Other company and
                product names may be trademarks of their respective owners.



                Published Date: May 14, 2019




  Helpful?          Yes                     No




           Start a Discussion
           in Apple Support Communities
    Ask other users about this article


      Submit my question to the community



  See all questions on this article




https://support.apple.com/en-us/HT202491                                                                                                                                                 9/24/2019
Safely open apps on your Mac - Apple Support                              Page 4 of 4
   Case 1:19-cv-01869-LPS Document 13-11 Filed 12/20/19 Page 5 of 5 PageID #: 470


           Support        Safely open apps on your Mac



  Copyright® 2019 Apple Inc. All rights reserved.   Privacy Policy   Terms of Use   Sales and Refunds   Site Map   United States




https://support.apple.com/en-us/HT202491                                                                           9/24/2019
